



Exhibit 10.1




PERFORMANCE STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE GENERAL DYNAMICS CORPORATION
AMENDED AND RESTATED 2012 EQUITY COMPENSATION PLAN
This Performance Stock Unit Award Agreement (the “Agreement”) is entered into as
of [DATE], (the “Grant Date”), by and between General Dynamics Corporation (the
“Company”) and [NAME] (the “Grantee”).
WHEREAS, the Company sponsors the General Dynamics Corporation Amended and
Restated 2012 Equity Compensation Plan (the “Plan”) and pursuant to Section 7 of
the Plan the Company may grant performance-based stock units (“PSUs”); and
WHEREAS, the Company desires to grant to the Grantee an award of PSUs.
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
1.Number of PSUs. The Grantee is hereby granted [NUMBER] PSUs (the “Target
PSUs”). Each PSU represents an unfunded, unsecured promise by the Company to
deliver one share of the Company’s common stock (“Common Stock”), subject to
certain restrictions, terms and conditions. The number of shares of Common Stock
actually required to be delivered to the Grantee (the “Earned PSUs”) may vary
from the number represented by the Target PSUs, based on performance as
described in Section 2(b) hereof.
2.Terms of PSUs. The PSUs will be subject to the following terms, conditions and
restrictions:
(a)No Shareholder Rights. The grant of PSUs does not entitle the Grantee to any
rights of a shareholder of Common Stock, including dividends or voting rights.
(b)Performance Feature. The number of Earned PSUs will range from 0% to 200% of
the number of Target PSUs, as determined by the extent to which the Performance
Goals (as defined in the Plan) set forth on Schedule A to this Agreement are
achieved in accordance with the formulas described on Schedule A.
(c)Performance Period and Vesting. Except as otherwise provided in Section 3
below, attainment of the Performance Goals will be measured over the period
commencing on [INSERT THE THREE-YEAR PERIOD BEGINNING JANUARY 1 OF THE CALENDAR
YEAR IN WHICH THE GRANT OCCURS AND ENDING ON DECEMBER 31 OF THE CALENDAR YEAR
THAT IS TWO YEARS FOLLOWING THE YEAR OF THE GRANT DATE] (the “Performance
Period”), and the number of Earned PSUs will be fixed as of the end of the
Performance Period (the “Scheduled Vesting Date”), subject to the Committee
certifying the level of attainment of the Performance Goals. Except as may
otherwise be provided in Section 3 below, the Earned PSUs and the Total Dividend
Equivalent PSUs (as defined below) will vest on the Scheduled Vesting Date, but
only if the Grantee’s Termination Date (as defined below) has not occurred, and
does not occur, prior to or on the Scheduled Vesting Date.




--------------------------------------------------------------------------------




(d)Settlement of Awards. Except as set forth in Section 3(b), settlement of
vested Earned PSUs and vested Dividend Equivalent PSUs shall occur within two
and one-half (2.5) months following the Scheduled Vesting Date. (The actual date
of settlement is hereinafter referred to as the “Settlement Date”). The Company,
in its sole discretion, may settle the vested Earned PSUs and vested Dividend
Equivalent PSUs by either (i) issuing to the Grantee or the Grantee’s personal
representative a stock certificate representing one share of Common Stock for
each Earned PSU that has vested and one share of Common Stock for each Dividend
Equivalent PSU that has vested or (ii) depositing in such Grantee’s or the
Grantee’s personal representative’s brokerage account via electronic transfer
one share of Common Stock for each Earned PSU that has vested and one share of
Common Stock for each Dividend Equivalent PSU that has vested.
(e)Dividend Equivalents. Dividend equivalents will accrue on the PSUs and will
be notionally credited in the form of additional PSUs (“Dividend Equivalent
PSUs”) to the Grantee’s bookkeeping account. During the Performance Period,
dividend equivalents will accrue on the Target PSUs and on the Dividend
Equivalent PSUs outstanding on each dividend equivalent determination date. At
the end of the Performance Period the number of outstanding Dividend Equivalent
PSUs will be adjusted to reflect the attainment of the Performance Goals in the
same manner as the Target PSUs (such adjusted number, the “Earned Dividend
Equivalent PSUs”). During the period beginning on the Scheduled Vesting Date and
ending on the Settlement Date (the “Crediting Period”), Dividend Equivalent PSUs
will accrue on the Earned PSUs and on the Earned Dividend Equivalent PSUs (the
Earned Dividend Equivalent PSUs together with any additional Dividend Equivalent
PSUs credited thereon and credited on the Earned PSUs during the Crediting
Period being referred to herein as the “Total Dividend Equivalent PSUs”). The
Company will round down to the nearest whole share in settling any vested
Dividend Equivalent PSUs and no fractional shares will be issued. Dividend
Equivalent PSUs will in all cases be subject to the same terms and conditions,
including but not limited to those related to vesting, transferability, and
payment, that apply to the PSUs.
(f)Transfer Restrictions. Neither the PSUs, the Dividend Equivalent PSUs, nor
any interest therein may be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of by the Grantee, except by will or the laws of descent
and distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company.
(g)    Incorporation of Plan by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement will
have the definitions set forth in the Plan. The Committee will have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decisions will be binding and
conclusive upon the Grantee and the Grantee’s legal representative in respect of
any questions arising under the Plan or this Agreement. If there exists any
inconsistency between the terms of this Agreement and the Plan, the terms
contained in the Plan will govern. If there exists any inconsistency between the
terms of the PSUs and Dividend Equivalent PSUs as provided for herein (including
terms relating to the number of PSUs or Dividend Equivalent PSUs) and the terms
as indicated in the records maintained by Company, the terms as indicated in the
records of the Company will govern.




2

--------------------------------------------------------------------------------




3.Termination of Employment or Service as a Director.
(a)General. Except as set forth in Section 3(b), in the event that the Grantee
ceases to be employed by the Company or ceases to be a director of the Company
for any reason (the date of such cessation, the “Termination Date”) prior to the
Scheduled Vesting Date, the PSUs and any Dividend Equivalent PSUs credited as of
the Termination Date will be automatically forfeited by the Grantee as of the
Termination Date. For purposes of this Agreement, the Termination Date will in
all cases without exception (notwithstanding, for example, any failure under
local labor laws) be deemed to occur as of the date that the Grantee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law). For purposes of this Agreement,
“Retirement” means, (A) with respect to an employee who is not an elected
officer of the Company on the Termination Date, the termination of employment
after the attainment of age 55 with at least five (5) or more years of
continuous service and (B) with respect to an employee who is an elected officer
of the Company on the Termination Date, termination of employment after
attaining age 55 with the consent of the Chief Executive Officer of the Company
(or for the Chief Executive Officer, with the consent of the Committee).
(b)Certain Terminations. This Section 3(b) provides for special vesting and
settlement rules in certain circumstances.
(i)Disability, Retirement or Divestiture Prior to the Scheduled Vesting Date. In
the event that the Grantee ceases to be employed by the Company due to total and
permanent disability, Retirement, divestiture or discontinued operation of a
Subsidiary or division with which the Grantee was associated or ceases to be a
director of the Company due to total and permanent disability, in each case
prior to the Scheduled Vesting Date, then the award of PSUs will remain eligible
to vest on the Scheduled Vesting Date, subject to Sections 2(b) and 2(e), with
respect to a number of PSUs equal to the product of (A) the sum of (x) the total
number of Earned PSUs and (y) the total number of Earned Dividend Equivalent
PSUs, in each case, that would have been so earned on the Scheduled Vesting Date
had such termination not occurred, and (B) a fraction, the numerator of which
will be the number of days from January 1 of the year in which the Grant Date
occurs to the last day of the month in which the Termination Date occurs and the
denominator of which will be 1,095, and any remaining PSUs and Dividend
Equivalent PSUs that otherwise would have been earned had such termination not
occurred will be automatically forfeited by the Grantee as of the Termination
Date. The PSUs and Dividend Equivalent PSUs that vest pursuant to this Section
3(b)(i) shall be settled as provided in Section 2(d).
(ii)Cause After the Scheduled Vesting Date. In the event that the Grantee ceases
to be employed by the Company for Cause on or after the Scheduled Vesting Date
but prior to the Settlement Date, then all PSUs and Total Dividend Equivalent
PSUs will be automatically forfeited as of the Termination Date.
(iii)Death. In the event the Grantee ceases to be employed by the Company due to
the Grantee’s death on or prior to the Scheduled Vesting Date, then a number of
PSUs equal to the product of (A) the sum of (x) the total number of Earned PSUs
and (y) the total number of Earned Dividend Equivalent PSUs, in each of (x) and
(y), determined based on the attainment of the Performance Goals through the
last day of the Company’s fiscal quarter in which




3

--------------------------------------------------------------------------------




the Grantee’s death occurs (the “Death Vesting Date”), and (B) a fraction, the
numerator of which will be the number of days from January 1 of the year in
which the Grant Date occurs to the Death Vesting Date and the denominator on
which will be 1,095, will become immediately vested on the Death Vesting Date,
and any remaining PSUs and Dividend Equivalent PSUs will be automatically
forfeited by the Grantee as of the Death Vesting Date. Notwithstanding Section
2(c) above, the level of attainment of the Performance Goals will be determined
by comparing the quotient of (A) the sum of (x) the ROIC (as defined in Schedule
A) achieved for each completed full fiscal year of the Performance Period prior
to Death Vesting Date and (y) the ROIC for the fiscal year of the Performance
Period in which the Death Vesting Date occurs measured as of the Death Vesting
Date, and (B) the whole number of years for which performance is taken into
account in the foregoing clause (A), to the performance levels set forth on
Schedule A hereto. In addition, the final number of PSUs and Dividend Equivalent
PSUs that become vested pursuant to the foregoing shall be further subject to
the “Total Shareholder Return” multiplier formula (as set forth on Schedule A)
measured based on relative Total Shareholder Return for the Performance Period
through the Death Vesting Date. The determination of the attainment of the
Performance Goals will be subject to certification by an appropriate executive
of the Company with authority to make a determination of the level of attainment
of the Performance Goals through the Death Vesting Date, or, solely with respect
to the Company’s executive officers, subject to certification of the level of
attainment of the Performance Goals through the Death Vesting Date by the
Committee. The Earned PSUs and Earned Dividend Equivalent PSUs that vest
pursuant to this Section 3(b)(iii) shall be settled within two and one-half
(2.5) months after the Death Vesting Date.
(iv)Change in Control. Prior to a Change in Control, the Committee will specify
how the Performance Goals will be adjusted for the remainder of the Performance
Period following the Change in Control and the methodology for making the
determination set forth in this paragraph (iv). Notwithstanding the foregoing,
in the event that within two (2) years following a Change in Control, the
Grantee’s employment with the Company and its affiliates is terminated (i) by
the Company or any of its affiliates for any reason other than for Cause (and
other that due to death, Disability or Retirement) or (ii) by the Grantee for
Good Reason, the Earned PSUs and the Earned Dividend Equivalent PSUs, each
determined based on attainment of the Performance Goals through the date of the
Change in Control, will become immediately vested. The Earned PSUs and Earned
Dividend Equivalent PSUs that vest pursuant to this Section 3(b)(iv) shall be
settled within two and one-half (2.5) months after the end of the calendar year
in which the termination date occurs.
(c)Harm. Notwithstanding anything to the contrary herein, all of the PSUs and
Dividend Equivalent PSUs will be automatically forfeited by the Grantee if the
Grantee causes Harm (as defined below) to the Company or any of its Subsidiaries
prior to the Settlement Date. For purposes of this Agreement, “Harm” includes,
but is not limited to, any actions that adversely affect the financial standing,
reputation, or products of the Company or any of its Subsidiaries, or any
actions involving personal dishonesty, a felony conviction related to the
Company or any of its Subsidiaries, or any material violation of any
confidentiality or non-competition agreement with the Company or any of its
Subsidiaries.
4.Tax Withholding. Regardless of any action the Company or the Grantee’s actual
employer (the “Employer”) takes with respect to any or all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax-related




4

--------------------------------------------------------------------------------




withholding (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items legally due by the Grantee is and remains
the Grantee’s responsibility and that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the PSUs and the Dividend Equivalent
PSUs, including the grant of the PSUs and crediting of the Dividend Equivalent
PSUs, the vesting of the PSUs and Dividend Equivalent PSUs, the settlement of
the PSUs and Dividend Equivalent PSUs, and the subsequent sale of any shares
acquired at settlement; and (ii) do not commit to structure the terms of the
grant or any aspect of the PSUs and Dividend Equivalent PSUs to reduce or
eliminate the Grantee’s liability for Tax-Related Items.
Prior to the issuance of shares pursuant to this award of PSUs, the Grantee
shall pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all withholding and payment on
account obligations of the Company and/or Employer. In this regard, the Grantee
authorizes the Company or the Employer to withhold all applicable Tax-Related
Items legally payable by the Grantee from the Grantee’s wages or other cash
compensation payable to the Grantee by the Company or the Employer.
Alternatively, or in addition, if permissible under local law, the Company or
the Employer may, in their sole discretion, (i) sell or arrange for the sale of
shares of Common Stock to be issued on the settlement of the PSUs and/or the
Dividend Equivalent PSUs to satisfy the withholding or payment on account
obligation, and/or (ii) withhold from the shares to be delivered upon settlement
of the PSUs and/or the Dividend Equivalent PSUs the amount of shares necessary
to satisfy the minimum withholding amount (or such other rate that will not
result in a negative accounting impact). The Grantee shall pay to the Company or
to the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of the Grantee’s receipt of this award,
the vesting of the PSUs and the Dividend Equivalent PSUs, or the settlement of
the PSUs and the Dividend Equivalent PSUs that cannot be satisfied by the means
previously described. The Company may refuse to deliver shares pursuant to the
PSUs and the Dividend Equivalent PSUs to the Grantee if the Grantee fails to
comply with the Grantee’s obligation in connection with the Tax-Related Items as
described herein. If the Grantee fails to pay or make satisfactory arrangements
to satisfy all withholding and payment on account obligations by the Settlement
Date, then the PSUs and the Dividend Equivalent PSUs shall be forfeited.
5.Nature of Grant. In accepting the award of PSUs, the Grantee acknowledges
that:
(a)the Plan is discretionary in nature and established voluntarily by the
Company and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan, and the award of PSUs is at the sole
discretion of the Company and does not create any contractual or other right to
receive future awards of PSUs, or benefits in lieu of PSUs even if PSUs have
been awarded repeatedly in the past;
(b)the award of PSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and the PSUs are outside the scope of the Grantee’s employment
contract, if any;
(c)the PSUs and the Dividend Equivalent PSUs are not part of normal or expected
compensation or salary for any purposes, including, calculation of any
severance,




5

--------------------------------------------------------------------------------




resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(d)neither the award of PSUs nor any provision of this Agreement nor the Plan
confer upon the Grantee any right with respect to employment or continuation of
current employment, and in the event that the Grantee is not an employee of the
Company, the PSUs shall not be interpreted to form an employment contract or
relationship with the Company; and
(e)no claim or entitlement to compensation or damages arises from termination of
the PSUs or Dividend Equivalent PSUs, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the PSUs,
Dividend Equivalent PSUs, or shares received upon settlement of the PSUs or
Dividend Equivalent PSUs resulting from termination of the Grantee’s employment
by the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Grantee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Grantee shall be deemed irrevocably to have waived
his or her entitlement to pursue such claim.
6.Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, holding, use and transfer, in electronic or other form, of his or
her personal data as described in this document by and among, as applicable, the
Employer, and the Parent and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country or
elsewhere and that the recipients’ country may have different data privacy laws
and protections than the Grantee’s country. The Grantee may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
his or her participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any shares acquired upon settlement of the PSUs and
Dividend Equivalent PSUs. Data will be held only as long as is necessary to
implement, administer and manage the Grantee’s participation in the Plan. The
Grantee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Refusing or
withdrawing his or her consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of a refusal to consent or
withdrawal of consent, the Grantee may contact his or her local human resources
representative.




6

--------------------------------------------------------------------------------




7.Compensation Recoupment Policy. This Agreement shall be subject to the
Company’s Compensation Recoupment Policy. The Grantee acknowledges receipt of
the Compensation Recoupment Policy and has read and understands the terms and
conditions of the Compensation Recoupment Policy.
8.Miscellaneous.
(a)Modification; Entire Agreement; Waiver. No change or modification to any
provision of this Agreement will be valid unless the same is agreed to in
writing by the parties hereto. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereof. The failure of the Company
to enforce at any time any provision of this Agreement will in no way be
construed to be a waiver of such provision or of any other provision hereof. The
Company reserves the right, however, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally alter or modify the awards
to ensure all PSUs, Dividend Equivalent PSUs and the Agreements provided to
Grantees are made in such a manner that either qualifies for exemption from or
complies with Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended; provided, however that the Company makes no representations
that the PSUs and Dividend Equivalent PSUs will be exempt from or will comply
with Section 409A and makes no undertaking to preclude Section 409A from
applying to the PSUs and Dividend Equivalent PSUs.
(b)Bound by Plan and Other Related Documents. By accepting the award of PSUs,
the Grantee acknowledges that the Grantee has received a copy of the Plan and
General Dynamics Corporate Policy regarding insider trading compliance (the
“Trading Policy”) and has had an opportunity to review the Plan and the Trading
Policy and agrees to be bound by all the terms and provisions of the Plan and
the Trading Policy.
(c)Successors. The terms of this Agreement will be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the beneficiaries,
executors, administrators, heirs and successors of the Grantee.
(d)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Virginia, and agree that such litigation shall be conducted
exclusively in the courts of Virginia or the federal courts for the Eastern
District of Virginia.
(e)Section 409A Compliance . To the extent applicable, it is intended that the
Plan and the Agreement comply with the requirements of Section 409A and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service.
Accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Grantee
shall not be considered to have terminated employment w




7

--------------------------------------------------------------------------------




ith the Company for purposes of this Agreement until Grantee would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A. For purposes of this Agreement, each amount to be paid or
benefit to be provided shall be construed as a separate identified payment for
purposes of Section 409A. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this
Agreement during the six-month period immediately following Grantee’s separation
from service shall instead be paid on the first business day after the date that
is six months following Grantee’s separation from service (or death, if
earlier).
(f)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(g)Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different that the English version, the English version
will control.








8